764 N.W.2d 569 (2009)
Elizabeth DAWE, Plaintiff-Appellant/Cross-Appellee,
Blue Cross Blue Shield of Michigan, Intervening Plaintiff,
v.
DR. REUVAN BAR-LEVAV & ASSOCIATES, P.C., Estate of Dr. Reuvan Bar-Levav, M.D., and Dr. Leora Bar-Levav, M.D., Defendants-Appellees/Cross-Appellants.
Docket No. 137092. COA No. 269147.
Supreme Court of Michigan.
May 7, 2009.

Order
On order of the Court, the application for leave to appeal the July 10, 2008 judgment of the Court of Appeals and the application for leave to appeal as cross-appellants are considered. The application for leave to appeal is GRANTED. The parties shall address whether the 1995 amendment to MCL 330.1946 affected the scope of the statute's application. The application for leave to appeal as crossappellants remains pending.